RESOLUCIÓN
En el 1998 este Tribunal estableció un programa de educación jurídica continua obligatorio, el cual ha sido mo-dificado a través de los años. Véase In re Aprobación Reglamento PEJC, 198 DPR 254 (2017) (ER-2017-04); In re Enmdas. R. Educ. Jur. Cont., 193 DPR 233 (2015); In re Aprobación Regl. Prog. Educ. Jur., 164 DPR 555 (2005); In re Regl. Educ. Jur. Cont., 146 DPR 494 (1998). Mediante ese programa se propicia el cumplimiento de las y los pro-fesionales del Derecho con el deber ético de mantener un alto grado de excelencia y competencia en el ejercicio de su profesión. En lo pertinente, el programa exige que toda persona admitida al ejercicio de la profesión legal cumpla *431con una cantidad mínima de 24 horas crédito de educación jurídica continua dentro de un periodo determinado. Dis-pone, además, una multa por cumplimiento tardío cuando un abogado o abogada no completa los créditos dentro del término aplicable.
Según los datos provistos por la Junta de Educación Ju-rídica Continua (Junta), hay una cantidad inaceptable de profesionales del Derecho que se encuentra en incumpli-miento con el Programa de Educación Jurídica Continua (Programa) y que adeuda pagos por concepto de multas por cumplimiento tardío.
Para propiciar el cumplimiento adecuado con los requi-sitos mínimos de educación jurídica continua, se dispone un periodo de exoneración de 1 año para el pago de multas por cumplimiento tardío emitidas por el Programa, periodo que comenzará el 1 de julio de 2017 hasta el 30 de junio de 2018. A partir de la entrada en vigor de la exoneración, se suspenderá temporalmente para las y los profesionales del Derecho la obligación de satisfacer las multas por cumpli-miento tardío adeudadas por los periodos vencidos o que venzan durante el periodo de exoneración.
Durante dicho periodo los profesionales del Derecho que se encuentren en incumplimiento deberán satisfacer el total de las horas créditos de educación jurídica continua adeuda-das para todos sus periodos, incluyendo aquellos cuyo ven-cimiento ocurra durante el periodo de exoneración. Transcu-rrido este año, el Programa iniciará una evaluación del cumplimiento de cada uno de las y los profesionales del De-recho y determinará las instancias en las que se cumplió oportuna y satisfactoriamente con el total de horas crédito adeudadas para todos los periodos vencidos en o antes de culminado el plazo de exoneración.
El Programa condonará de manera definitiva la deuda por concepto de multas por cumplimiento tardío al profesio-nal del Derecho que haya evidenciado satisfactoriamente, y dentro del término establecido, su cumplimiento con los pe-*432riodos vencidos dentro del año. En aquellas ocasiones en las que el Programa determine que no se evidenció oportuna y satisfactoriamente el cumplimiento, se restablecerá inme-diatamente la obligación de pagar lo adeudado en multas por cumplimiento tardío y la Junta procederá a referir el caso a la consideración de este Tribunal.

Notifíquese por correo electrónico al Director Ejecutivo del Programa de Educación Jurídica Continua y al Director de Prensa de la Oficina de Administración de los Tribunales. Publíquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
(.Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo